t c no united_states tax_court interlake corporation successor_in_interest to interlake inc and consolidated subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p as the result of a restructuring transaction became the successor common parent of a consolidated_group of corporations the group a the former common parent of the group became a wholly owned subsidiary of p p then distributed pro_rata to its shareholders all of the issued and outstanding common shares of a which became as a result of the spinoff a separate publicly traded corporation subsegquent to the restructuring transaction p and the group incurred a consolidated_net_operating_loss cnol p filed an application under sec_6411 i r c for a tentative refund of income_tax attributable to the carryback of the postrestructuring transaction cnol to a prespinoff year during which a controlled the group a and its new group also incurred a postrestructuring transaction cnol for which a filed an application under sec_6411 i r c fora tentative refund of income_tax attributable to the carryback of its postrestructuring transaction cnol to and prespinoff years during which a controlled the group after review by the internal_revenue_service the requested tentative refunds were issued to p and a respectively the tentative refunds issued to a were treated as rebate refunds with respect to p and the group for purposes of computing the group's deficiencies for and p contends that the tentative refunds in issue were paid to the wrong taxpayer and therefore the tentative refunds do not constitute rebate refunds r concedes that a refund issued to the wrong taxpayer or to an unauthorized representative of the taxpayer is a nonrebate refund that may not be taken into account in determining the taxpayer's deficiency however r contends that payment to a was proper because a was an authorized representative of the group for purposes of the issuance of the tentative refunds held the tentative refunds constitute nonrebate refunds with respect to p and the group because a's authority to act for the group at least with respect to the issuance and receipt of the tentative refunds terminated when a's affiliation with the group terminated accordingly a was not an authorized recipient of the tentative refunds and respondent cannot seek recovery_of the tentative refunds from p through the deficiency procedures 101_tc_130 distinguished john m newman jr and kenneth ef updegraft jr for petitioner lawrence c letkewicz for respondent opinion wells judge this matter is before the court on the parties' cross-motions for summary_judgment pursuant to rule a unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in the federal_income_tax of the interlake corp and its consolidated subsidiaries as follows year deficiency sec_78 big_number big_number big_number big_number big_number after concessions by petitioner only the deficiencies with respect to and remain in issue we must decide whether certain tentative refund allowances that were paid to acme steel co formerly interlake inc with respect to taxable years and constitute rebates to petitioner interlake corp successor_in_interest to interlake inc and its consolidated subsidiaries for purposes of computing petitioner's deficiency if any for taxable years and summary_judgment may be granted if the pleadings and other materials demonstrate that no genuine issue exists as to any of the material facts and that a decision may be entered as a matter of law see rule b 98_tc_518 affd 17_f3d_965 7th cir the parties agree and the record shows that there is no genuine issue as to any material fact accordingly we may render judgment on the issue in this case as a matter of law see rule b background some of the facts and certain exhibits have been stipulated by the parties for purposes of the instant motion the stipulation of facts is incorporated in this opinion by reference when petitioner filed its petition in the instant case its principal_place_of_business was located in lisle tllinois as a result of a date restructuring transaction restructuring transaction petitioner became the successor common parent of a consolidated_group of corporations that had previously been headed by interlake inc references to the group are to the group of consolidated corporations controlled by interlake inc before the restructuring transaction and then by petitioner after the restructuring transaction the restructuring prior to the restructuring transaction interlake inc was the common parent of the group the group consisted of various subsidiaries including the alabama metalurgical corp amc interlake inc was a publicly owned corporation and its shares of common_stock were listed and traded on the new york stock exchange nyse petitioner was organized on date in anticipation of the planned restructuring transaction from its incorporation until the restructuring transaction on date petitioner was a wholly owned subsidiary of interlake inc and a member of the group as a result of the restructuring transaction interlake inc became a wholly owned subsidiary of petitioner and amc became a wholly owned subsidiary of interlake inc ’ immediately following the restructuring transaction interlake inc changed its name to acme steel co acme which continued to use interlake inc 's federal identification_number after the restructuring transaction as a result of the restructuring transaction petitioner became the successor common parent of the continuing group petitioner is a publicly owned corporation and its shares of common_stock are listed and traded on the nyse the spinoff on date petitioner distributed pro_rata to its shareholders all of the issued and outstanding common shares of acme spinoff as a result of the spinoff acme became a separate publicly traded corporation the shares of which are listed and traded on the national association of securities dealers automated quotation system the date spinoff severed acme's tie to the group petitioner and acme ceased to be members of the same consolidated_group and since the spinoff they are not under common_control all of the outstanding common shares of interlake inc were converted into common shares of petitioner additionally neither petitioner nor acme owns any shares of stock in the other or any of the other's affiliates the parties do not stipulate as to the tax character of the restructuring transaction or the spinoff the tentative refund allowances petitioner on their consolidated federal_income_tax return filed on or about date petitioner and the group reported a consolidated_net_operating_loss cnol in the amount of dollar_figure and excess consolidated general business credits in the amount of dollar_figure the return was prepared on the basis that petitioner is the successor common parent of the group and it included the taxable_income or loss of petitioner and each member of the group for either the entire week year beginning on date and ending on date or the portion of that taxable_year during which each such corporation was a member of the group on or about date petitioner and the group filed with the internal_revenue_service center kansas city missouri service_center form_1139 corporation application_for tentative refund on the application petitioner and the group requested a tentative refund of income_tax in the amount of dollar_figure attributable to the carryback of the cnol and excess consolidated business credits to the group's taxable_year petitioner attached to the application_for tentative refund allowance a statement detailing the restructuring transaction in which petitioner became the successor common parent of the group on or about date the service_center after processing petitioner's application made a tentative refund allowance to petitioner in the amount of dollar_figure the service_center charged the tentative refund allowance to the federal_income_tax account of the group for ie to the tax account of acme acme acme and its wholly owned domestic subsidiary amc had a short taxable_year for which short taxable_year began on june and ended on december on their consolidated federal_income_tax return for the 27-week short taxable_year ended on date acme and its consolidated subsidiary amc reported a cnol in the amount of dollar_figure the entire amount of which was attributable to acme the return was prepared on the basis that after the spinoff acme and its consolidated subsidiary amc constituted a new consolidated_group which was unrelated to petitioner and the group on or about date acme and its consolidated subsidiary filed with the service_center two forms corporation application_for tentative refund on the first form_1139 acme and its consolidated subsidiary requested a tentative refund of income_tax in the amount of dollar_figure attributable to the carryback of the acme short-year cnol to acme's e the group's and tax years included in the application package was a copy of petitioner's form 1120x amended u s_corporation income_tax return for the taxable_year that form 1120x indicates that petitioner is the successor_in_interest to interlake inc e acme and consolidated subsidiaries on the second form_1139 acme and its consolidated subsidiary reguested a tentative refund of income_tax in the amount of dollar_figure attributable to the carryback of dollar_figure of investment tax_credits and certain credits for increasing research activity from acme's e the group's tax_year to acme's ie the group's tax_year after reviewing the two forms filed by acme and its consolidated subsidiary the service_center advised acme that it could not process the first form_1139 relating to and as filed because it did not take into account the tentative refund allowance previously made to petitioner and the group with respect to acme's ie the group's tax_year acme then filed on or about date a revised form_1139 for tax petitioner filed the form 1120x on or about date subseguent to the restructuring transaction and spinoff to eliminate dollar_figure of investment_tax_credit itc carryovers from and as a result of an internal_revenue_service audit the group's tax_liability for and was sufficiently increased to absorb the and itc's as carrybacks acme also filed form_8302 application_for electronic funds transfer of tax_refund of dollar_figure million or more in which it requested that the tentative refunds for and be wired to an account maintained by acme at the first natl bank of chicago years and which took into account the earlier tentative refund allowance paid to petitioner on the revised form_1139 acme and its consolidated subsidiary requested tentative refunds of income_tax for and in the amounts of dollar_figure and dollar_figure respectively on or about date the service_center after processing acme's revised form_1139 relating to and and the original form_1139 relating to made tentative refund allowances tentative refunds to acme as follows amount of tentative refund taxable_year allowance ended dollar_figure big_number big_number the service_center charged the tentative refund allowances that it paid to acme to the federal_income_tax account of the group for 1ie to the tax account of acme neither petitioner nor the group received directly or indirectly any portion of the tentative refunds paid to acme examination of acme's tax_return a subsequent examination of acme's short-year federal_income_tax return resulted in a determination by the internal_revenue_service service that acme and its consolidated subsidiary did not sustain a cnol in the amount of dollar_figure as claimed on their consolidated federal_income_tax return instead the service determined that acme and its consolidated subsidiary have a cnol in the amount of dollar_figure for the short-year and that the entire cnol is attributable to acme in accordance with sec_1_1502-79 income_tax regs several consequences arise from the service's determination the first consequence is that no portion of the dollar_figure cnol sustained by acme for its short taxable_year is allowable as a carryback to acme's 1ie the group's taxable_year secondly the entire dollar_figure cnol is allowable as a carryback to acme's e the group's taxable_year the final consequence is that there are no excess investment tax_credits and or credits for increasing research activity arising during acme's e the group's taxable_year that can be carried back to acme's ie the group's taxable_year computation of petitioner's deficiency for and respondent treated the tentative refunds paid to acme as rebates to petitioner and the group in the computation of the group's deficiencies for and the parties stipulated that if the tentative refunds constitute rebates to petitioner and the group then without taking into account certain unapplied payments made by petitioner ’ petitioner and the group are liable for deficiencies for and in the amounts of dollar_figure and dollar_figure ‘ acme has agreed to extend the statutory period for assessment applicable to it and its consolidated subsidiary's week short taxable_year ended date unapplied payments were made by petitioner on date in the amounts of dollar_figure dollar_figure and dollar_figure for taxable years and respectively respectively if however the tentative refunds do not constitute rebates to petitioner and the group then petitioner and the group are liable for a deficiency in the amount of dollar_figure for and there is no deficiency in the income_tax of petitioner and the group for instead for petitioner and the group are entitled to recover an overpayment of the income_tax of the group in the amount of dollar_figure discussion the issue we must decide is whether the tentative refunds paid to acme with respect to and constitute rebates to petitioner and the group for purposes of computing the group's deficiencies for and if any pursuant to sec_6211 sec_6211 defines the term deficiency as the amount by which the tax actually imposed exceeds--- the sum of a the amount shown as the tax by the taxpayer upon his return if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon plus b the amounts previously assessed or collected without assessment as a deficiency over--- the amount of rebates as defined in sec_6211 made ' emphasis added reduced to mathematical terms the statutory definition of the term deficiency may be stated as follows deficiency correct_tax -- tax on return prior assessments - rebates correct_tax -- tax on return - prior assessments rebates continued sec_6211 defines a rebate as an abatement credit refund or other repayment made on the ground that the tax imposed was less than the amount shown on the return and the amounts previously assessed or collected without assessment see also 69_tc_309 accordingly not all refunds are rebates see 49_f3d_340 7th cir groetzinger v commissioner supra pincite generally a rebate refund is issued on the basis of a substantive recalculation of the tax owed see o'bryant v united_states supra pincite a nonrebate refund however is issued not because of a determination by the commissioner that the tax paid is not owing but for some other reason such as a mistake made by the commissioner id the rebate versus nonrebate distinction arises from the definition of the term deficiency contained in sec_6211 rebate refunds can be included in deficiency computations while nonrebate refunds cannot id petitioner contends that because the tentative refunds were delivered to the wrong taxpayer those tentative refund allowances constitute for purposes of determining whether the group has deficiencies for and nonrebate refunds with respect to petitioner and the group petitioner contends that continued see 73_tc_902 17_tc_1542 sec_1_1502-78 income_tax regs required delivery of the tentative refunds to petitioner as the successor common parent for the group accordingly petitioner argues the tentative refunds are not rebate refunds with respect to petitioner and the group and cannot be included in the computation of the group's deficiencies for the years in issue respondent concedes that a refund issued to the wrong taxpayer or to an unauthorized representative of the taxpayer is a nonrebate refund which may not be taken into account in computing the taxpayer's deficiency respondent however argues that the tentative refunds were not issued to the wrong taxpayer respondent contends that payment to acme was proper because pursuant to sec_1_1502-78 income_tax regs and 101_tc_130 both acme and petitioner were authorized recipients of the tentative refunds accordingly respondent argues because the tentative refunds were paid to an authorized recipient such refunds constitute rebate refunds with respect to the group for purposes of computing its deficiencies for and sec_6411 authorizes a corporation that has sustained a net_operating_loss nol to apply for a tentative_carryback_adjustment of the tax for the prior taxable_year to which the nol is carried the application of sec_6411 however is subject_to such conditions limitations and exceptions as prescribed by regulation when the applicant made or was required to make a consolidated_return either for the year in which the nol arose or for the prior taxable_year to which the nol is carried see sec_6411 sec_1_6411-4 income_tax regs cross-references sec_1_1502-78 income_tax regs for rules applicable to consolidated groups sec_1_1502-78 income_tax regs provides in part as follows a general_rule --if a group has a consolidated_net_operating_loss a consolidated net_capital_loss or a consolidated unused investment_credit for any taxable_year then any application under sec_6411 for a tentative_carryback_adjustment of the taxes for a consolidated_return_year or years preceding such year shall be made by the common parent_corporation to the extent such loss or unused investment_credit is not apportioned to a corporation for a separate_return_year pursuant to sec_1_1502-79 b or c in the case of the portion of a consolidated_net_operating_loss or consolidated net_capital_loss or consolidated unused investment_credit to which the preceding sentence does not apply and in the case of a net capital or net_operating_loss or unused investment_credit arising in a separate_return_year which may be carried back to a consolidated_return_year the corporation or corporations to which any such loss or credit is attributable shall make any application under sec_6411 b special rules -- payment of refund any refund allowable under an application referred to in paragraph a of this section shall be made directly to and in the name of the corporation filing the application except that in all cases where a _ loss is deducted from the consolidated_taxable_income or a credit is allowed in computing the consolidated_tax_liability for a consolidated_return_year any refund shall be made directly to and in the name of the common parent_corporation the payment of any such refund shall discharge any liability of the government with respect to such refund emphasis added the dispute in the instant case centers around the application of sec_1_1502-78 income_tax regs with respect to payment of the tentative refunds ’ the second clause of sec_1_1502-78 income_tax regs as emphasized above is applicable to the facts of the instant case because the nol in issue was carried back and deducted from the group's consolidated_taxable_income for the consolidated_return years and petitioner contends that pursuant to sec_1_1502-78 b income_tax regs the service_center was required to direct payment of the tentative refunds to petitioner the successor common parent of the group respondent argues that the term common parent_corporation in sec_1_1502-78 b income_tax regs refers to either the common parent of the group for the consolidated taxable_year for which the tentative refund is made 1ie acme at least where such common parent remains in existence or the group's successor common parent e petitioner if the common parent is the same in the loss_year and in the carryback_year there is no question to which corporation sec_1_1502-78 b income_tax regs directs payment where however the common parent for the group in the loss_year is different from the common parent for the group in the carryback_year as in the instant case the regulations are unclear as to where payment of the tentative refund must or may be directed sec_1_1502-78 income_tax regs does not indicate the parties agree that acme properly relied on sec_1 a income_tax regs in filing its applications for tentative refund allowance of the tax paid_by the group for the taxable years and whether the authorized recipient common parent_corporation is the common parent for the year in which the nol arose or for the prior consolidated taxable_year to which the nol is carried accordingly we must decide which common parent petitioner or acme is authorized under sec_1_1502-78 income_tax regs to receive the tentative refunds absent clear direction from sec_1_1502-78 income_tax regs we look elsewhere in the consolidated_return_regulations for guidance to identify the entity that is the authorized recipient of the tentative refunds a central feature of the consolidated_return_regulations is the role of the common parent as the exclusive agent for the consolidated_group with respect to all procedural matters see 84_tc_395 sec_1_1502-77 income_tax regs in delineating the scope of the common parent's agency the regulations specifically provide that the common parent shall act as agent for all the affiliates for such purposes as receiving deficiency notices executing waivers filing refund claims and receiving refunds southern pac co v commissioner supra sec_1_1502-77 income_tax regs additionally we note that the examples set forth in sec_1_1502-78 income_tax regs provide no instruction as to where payment should be directed when the common parent in the loss_year is different than the common parent in the carryback_year the common parent in sec_1_1502-78 examples to income_tax regs is the same in both the loss_year and in the carryback_year consequently there is no question in the examples as to where payment should be directed sec_1 c example income_tax regs is inapposite because it involves a consolidated_net_operating_loss carryback to a separate_return_year rather than to a consolidated_return_year sec_1_1502-77 income_tax regs provides in part as follows the common parent for all purposes other than the making of the consent required by paragraph a of dollar_figure02-75 the making of an election under sec_936 the making of an election to be treated as a disc under sec_1_992-2 and a change_of the annual_accounting_period pursuant to paragraph b of dollar_figure1-1 shall be the sole agent for each subsidiary of the group duly authorized to act in itss own name in all matters relating to the tax_liability for the consolidated_return_year by its terms the above-quoted regulation contemplates that the common parent's authority to act as agent for the consolidated_group arises on a year-by-year basis with respect to the group's consolidated income_tax_liability southern pac co v commissioner supra pincite accordingly for any given year in which a consolidated_return is filed the entity that is the common parent for that particular year continues as the sole agent with respect to any procedural matters that may arise in connection with the group's tax_liability for that year id of course if the common parent ceases to exist its authority to act for the group terminates id in southern pac co we held that if the old common parent in a reverse_acquisition as specified in sec_1_1502-75 income_tax regs does not continue to exist after the reorganization the new common parent succeeds the old common parent as the agent of the group for purposes of the issuance of notices of deficiency for years both before and after the reorganization southern pac co v commissioner supra pincite respondent contends that under the authority of 101_tc_130 acme is an authorized recipient of the tentative refunds in union oil co we held that if the old common parent in a reverse_acquisition as specified in sec_1_1502-75 income_tax regs continues to exist after the reorganization both the old common parent and the new common parent are agents for the affiliated_group for purposes of the issuance of notices of deficiency for years before the reverse_acquisition union oil co v commissioner supra pincite union oil co is distinguishable from the instant case because the old common parent remained affiliated with the group after the reorganization we did not have occasion in union oil co to consider whether a former common parent that is no longer affiliated with the group is an authorized representative of the group for purposes of receiving tentative refunds relating to years during which it controlled the group where the group has a new common parent accordingly union oil co is not dispositive of the issue involved in the instant case after considering southern pac co v commissioner supra and union oil co v commissioner supra and considering the arguments of the parties and the facts of the instant case we conclude that acme's authority to act for the group at least with respect to the issuance and receipt of tentative refunds terminated when its affiliation with the group terminated with respect to the group it is as though acme ceased to exist cf southern pac co v commissioner supra accordingly acme was not an authorized recipient of the tentative refunds we believe that the result we reach today is consistent with and a logical extension of the rationale underlying our earlier decisions in southern pac co v commissioner supra and union oil co v commissioner supra consequently we hold that the tentative refunds are nonrebate refunds with respect to petitioner and the group for purposes of computing the group's deficiencies for and therefore respondent cannot seek recovery_of the tentative refunds from petitioner through the deficiency procedures we have considered the parties’ remaining arguments and find them to be either without merit or unnecessary to reach to reflect the foregoing an appropriate order will be issued
